DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner's amendment was given in an interview with Todd Guise on August 30, 2021.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims: 
1.A power steering system for a motor vehicle, comprising a steering column configurable between a use configuration and a retracted configuration, said steering column integrating: 
- an upper shaft and an intermediate shaft coaxial according to a main axis, rotatably linked and movable in translation axially relative to one another; and
- an upper tube and a lower tube coaxial according to the main axis, rotatably linked and movable in translation axially relative to one another, where the upper shaft is mounted movable in rotation inside the upper tube and is axially linked in translation with the upper tube, and where the upper tube is mounted inside the lower tube; 
said power steering system further comprising an assist module integrating a reducer casing on which the lower tube is fastened and integrating, housed at least partially inside the reducer casing:
- an output shaft linked in rotation with the intermediate shaft via a torsion bar;

- an angle measuring device adapted to measure a torsion angle between the output shaft and the intermediate shaft, said angle measuring device comprising an inductive sensor and two targets disposed on either side of the inductive sensor according to the main axis, said targets comprising an upper target securely mounted around the intermediate shaft and a lower target securely mounted around the output shaft; 
in said power steering system being characterized in that the inductive sensor is mounted on a fixed annular support, made of an electrically-insulating material and extending inside the reducer casing around the intermediate shaft or the output shaft, where the annular support is mounted on the reducer casing, and the annular support has a central orifice crossed by the intermediate shaft or the output shaft and dimensioned so as to let the upper tube pass during the switch from the use configuration into the retracted configuration, the lower tube being internally deprived of an end stop adapted to stop the upper tube during the switch from the use configuration into the retracted configuration.  

4. The power steering system according to claim 3, wherein the end stop for the upper shaft is formed by an upper end of the output shaft, or the end stop is provided on the intermediate shaft

13. The power steering system according to claim 11, wherein the lower target is secured to the upper lateral face of the core by gluing, or by welding, or by clipping, or by snap-crimping, or by overmolding, or by screwing, or by a metal deposition over the upper lateral face

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	In regards to claim 1, the prior art or the combination thereof fail to teach the claimed invention wherein said power steering system (1) being characterized in that the inductive sensor (40) is mounted on a fixed annular support (49), made of an electrically-insulating material and extending inside the reducer casing (30) around the intermediate shaft (21) or the output shaft (31), where this annular support (49) is mounted on the reducer casing (30), and this annular support (49) has a central orifice (400) crossed by the intermediate shaft (21) or the output shaft (31) and dimensioned so as to let the upper tube (22) pass during the switch from the use configuration into the retracted configuration, the lower tube (23) being internally deprived of an end stop adapted to stop the upper tube (22) during the switch from the use configuration into the retracted configuration.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art listed on PTO-892 teach power steering systems of relevance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616